                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                                 4:20-CR-35-BO


 UNITED STATES OF AMERICA

 V.                                                           ORDER

CRYSTAL ANN LYNCH




      UPON THE DEFENDANT'S MOTION TO SEAL, this Court now ORDERS the

Defendant's Motion to Continue Sentencing at DE #44 SEALED.

      This   then   day of January 2021.


                                           T    NCE W. BOYLE
                                           UNITED STATES DIST




       Case 4:20-cr-00035-BO Document 48 Filed 01/28/21 Page 1 of 1
